In re State of Louisiana; — Plaintiff; Applying For Writ of Certiorari and/or Review, Parish' of Orleans, Criminal District Court Div. I, No. 527-189; to the Court of Appeal, Fourth Circuit, No. 2016-K-0218.
Granted. We find no abuse of discretion in the Trial Court’s denial of the motion to suppress. The Court of Appeal’s decision is hereby reversed and the Trial Court’s denial of the motion to suppress is rein*580stated. This matter is remanded to the Trial Court for further proceedings.
JOHNSON, C.J., WEIMER and HUGHES, JJ., would grant and docket.